DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

In the amendment dated 3/19/2021, the following has occurred: Claim(s) 1 and 6 have been amended. Claim(s) 7 has been canceled. Claim(s) 8-12 have been withdrawn from consideration.
Claim(s) 1-6 are pending.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
The limitation “a planar heating portion” in claim 1, will be interpreted by the examiner to mean –any portion of a planar heater--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneyama (US 6969827 B2).
Regarding claim 1, Yoneyama teaches a planar heater (linear heater 2) comprising: 
a body (seat assembly, Fig. 2) forming a car interior material (surface material 14, where the broadest reasonable interpretation of car interior material includes any material used within the interior of a car), having an upper side opened (the surface material is in a lower seat mold 6 which has an upper opening, where the broadest reasonable interpretation of "upper side opened" means the space above an object is open, Fig. 2), and having an accommodation space formed therein (space formed within the lower seat mold 6, Fig. 2); 
a planar heating portion (planar heater 1) installed on an upper side of the body (planar heater 1 is fixed on top of the cover material 14a, where the cover material is part of the seat assembly, Col 4 lines 15-18); 
a foam layer (urethane raw material 8) foamed between the body and the planar heating portion and installed in the accommodation space (urethane raw material 8 is foamed and fills the area between the cover material 14a and planar heater 1, Fig. 2, Col 4 lines 20-23);
and a skin layer formed on an upper surface of the planar heating portion (skin layer 14c, where the skin layer is a surface material made of leather, cloth or the like, Col 4 lines 11-15; one of ordinary skill in the art would know that the skin layer is the surface of the seat which the user sits on, which in that orientation would be the upper surface of the planar heating portion)
Regarding claim 5, Yoneyama teaches the planar heater of claim 1, wherein polyurethane foams (urethane raw material 8, where it is understood by the examiner that polyurethane and urethane foams are terms used interchangeably) to form the foam layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama in view of Kochman (US 20010025846 A1) and Akaike (US 20100258334 A1).
Regarding claim 2, Yoneyama does not teach wherein the planar heating portion comprises: fiber threads woven by weft and warp; heating threads inserted into the weft or warp of the fiber threads at regular interval, and woven; and metal leading wires woven at left and right sides of the fiber threads and configured to supply power to the heating threads.
Kochman teaches a flexible heater wherein the planar heating portion comprises: fiber threads woven (woven fabric 26); heating threads (heating threads 9) woven (heating threads 9 are stitched through the fabric 26, par. 93); and metal leading wires (energizing electrodes 10) woven at left and right sides of the fiber threads (energizing electrodes 10 are placed on the right and left side of the heating threads 9, Fig. 7A) and configured to supply power to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoneyama to incorporate the teachings of Kochman and use a flexible heater. Doing so would have the benefit of using a planar heater that is soft, highly flexible, and reliable for applications that may be subjected to crushing or pressure (par. 12, Kochman).
However, Yoneyama in view of Kochman does not teach where the fiber threads woven by weft and warp; heating threads inserted into the weft or warp of the fiber threads at regular interval, and woven;
Akaike teaches a fabric material woven with conductive wire, where the fiber threads woven by weft and warp (woven fabrics with weft 22 and warp 21, Fig. 10D); heating threads (conductor 30) inserted into the weft or warp of the fiber threads at regular interval (conductor 30 woven along the warp yarn 21 and crosses up and down the weft yarn 22 at regular intervals, Fig. 10D). Doing so would give the yarn a higher tensile force (par. 114) than the interweaving metal conductors, which would accommodate for highly flexible metal conductors that have low tensile force (par. 156), allowing the yarn to support the conductor when pressed against other conductors (par. 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoneyama in view of Kochman to incorporate the teachings of Akaike and interweave the heating threads along the warp yarn. Doing so would have the benefit of a weaving pattern that gives the yarn a higher tensile force (par. 114, 
Regarding claim 3, Yoneyama in view of Kochman and Akaike teaches the planar heater of claim 2, wherein the heating threads are formed by carbon fiber (conductors 45 can be made by using carbon fibers, Col 8 lines 28-30, Yoneyama).
Regarding claim 4, Yoneyama and Akaike does not teach wherein the metal leading wires are woven with the fiber threads in a zigzag pattern.
Kochman teaches wherein the metal leading wires are woven with the fiber threads in a zigzag pattern (electrically conductive thread 18 are stitched in a zigzag pattern, Fig. 7A, Kochman). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoneyama and Akaike to incorporate the teachings of Kochman and weave metal leading wires in a zigzag pattern. Doing so would have the benefit of providing reliable mechanical and electrical connection between the busses and heating threads (par. 93, Kochman).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama in view of Kochman, Akaike, and Kim (US 20120273479 A1).
Regarding claim 6, Yoneyama in view of Kochman and Akaike discloses the planar heater of claim 2, wherein the planar heating portion includes a plurality of pores formed between the fiber threads (fiber threads can be made of yarn, par. 114, Akaike; where the broadest reasonable interpretation of “pores formed between fiber threads” include gaps or 
Yoneyama in view of Kochman and Akaike is silent on wherein a portion of the foam layer passes through the plurality of pores of the planar heating portion by foaming of the foam layer such that the planar heating portion is impregnated with the foam layer.
Kim teaches a fabric heating pad, wherein a portion of the foam layer passes through the plurality of pores of the planar heating portion by foaming of the foam layer (the foam 35 fills the gaps and spaces between the heating elements 10 in the mesh, par. 71; where the mesh can be made of yarn, par. 55; additionally, the broadest reasonable interpretation of “pores between fiber threads” include gaps or holes in meshes since the strands (which can be made of many individual fibers) composing the mesh could also be considered as fibers) such that the planar heating portion is impregnated with the foam layer (heating elements 10 filled and surrounded by the foam 35, par. 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoneyama in view of Kochman and Akaike to incorporate the teachings of Kim and fill the heating portion with foam. Doing so had the benefit of waterproofing and sealing the heating pad (par. 71, Kim).
Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. See rejection for U.S.C 102, Yoneyama and rejection for U.S.C 103, Yoneyama in view of Kochman, Akaike, and Kim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMPSON A CHEN/               Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761